Per Curiam:

Appellant was convicted of murder for the shooting death of his ex-wife. He was sentenced to life imprisonment. We affirm.
Appellant contests the trial judge’s refusal to suppress evidence seized from his automobile pursuant to an inventory search. We decline to rule on the validity of the search. We hold any error harmless beyond a reasonable doubt in view of the overwhelming evidence of appellant’s guilt. State v. Gathers, 295 S. C. 476, 369 S. E. (2d) 140 (1988).
Accordingly, the judgment of the circuit court is
Affirmed.